 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                  ***
 9    TERRI KNAACK, individually, and as            Case No. 3:17-cv-00172-LRH-WGC
      Administrator of the Estate of Joseph Knaack,
10    deceased, ANDREW KNAACK,                      ORDER
11                                          Plaintiffs,
12            v.
13    KNIGHT TRANSPORTATION, INC.;
      KNIGHT REFRIDGERATED, LLC;
14    KNIGHT-SWIFT TRANSPORTATION
      HOLDINGS, INC.; CAROL WALKER,
15
                                          Defendants.
16

17

18          This is a wrongful death action that is scheduled for a jury trial to begin May 28, 2019.

19   ECF No. 121. In December, 2018, the parties filed a total of 12 motions in limine. ECF Nos. 78,
20   79, 80, 81, 83, 85, 87, 89, 91, 93, 94, 95. However, plaintiffs filed these motions, which
21   contained highly confidential material, on the public docket. Defendants also filed their motions
22   on the public docket, however, they omitted the highly confidential material, choosing instead to
23   submit those documents improperly to the court for in camera review.
24          After plaintiffs became aware of this error, they filed a blanket motion to seal all motions
25   in limine, (ECF No. 114), to which defendants joined (ECF No. 117). While the court is
26   cognizant of the fact that a blanket motion to seal an entire document is generally inappropriate,
27   it is also cognizant of the fact that Small Mines Development (“SMD”), the decedent’s business,
28   is not a party to this litigation and the parties’ failure to protect SMD’s confidential information
                                                          1
 1   should not harm SMD. Therefore, the court issued a blanket order sealing all of the previous

 2   motions in limine. See ECF No. 119.

 3          However, to rectify this error and because there is a presumption in favor of public access

 4   to papers filed in the district court, see Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir.

 5   1995), the court directed the parties to refile their motions in limine. The parties were instructed

 6   to (1) file the motion, with any highly confidential material redacted, on the public docket.

 7   The party is then to (2) file a motion to seal, in which the party identifies why the redacted

 8   portions should be sealed. Finally, (3) the party is to file an unredacted copy of the document

 9   under seal.

10          Plaintiffs followed this procedure outlined above to the court’s satisfaction: they filed 3

11   motions in limine (ECF Nos. 124, 125, 132) redacting the material they deemed highly

12   confidential. They then filed corresponding unredacted versions of these motions under seal and

13   corresponding motions articulating to the court why the redacted portions of the motions should

14   remain protected and why the court should seal the motion.

15          Defendants did not follow this procedure: rather, they filed all 9 of their motions in limine

16   under seal without any corresponding redacted copies or motions to seal.

17          IT IS THEREFORE ORDERED that defendants’ motions in limine are STRUCK (ECF

18   Nos. 134, 135, 136, 137, 138, 139, 140, 141, 142) for failure to follow the court’s prior orders.

19   See ECF Nos, 119, 123.

20          IT IS FURTHER ORDERED that defendants may have 10 days to refile their motions in

21   limine if they wish to do so following the proper procedure articulated above.

22

23          IT IS SO ORDERED.

24          DATED this 28th day of March, 2019.

25

26                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
27

28
                                                       2
